DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
 
Amendment 
2- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 14, 21-35 remain pending in the application, where independent Claim 14  has been amended.



Response to Arguments
3- Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
4- However, upon further consideration, a new ground of rejection, based on the change of scope of the claimed invention, is made over Santori in view of Mossberg (US PATENT 7330614). 

Claim Rejections - 35 USC § 103

5- In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04). 
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

6- Claims 14, 21, 24, 29, 32 and 35 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Santori (Patent 10240978) in view of Mossberg (US Patent 7330614).

As to amended claim 14, 29, 35, Santori teaches a spectral detection apparatus  (Fig. 1-22 and Abstract for ex.), comprising an optical device (20, 120, 320, 630, 820 or 1020 for ex) and its method of manufacturing, comprising an optical waveguide (141/139, 624/734/728/726/724 or equivalents), wherein the optical waveguide comprises: a polychromatic light channel configured to transport a polychromatic light beam (Col. 3 ll. 11-17 for ex.) and provided with a light incident surface for receiving an incident polychromatic light beam at an input end of the polychromatic light channel (channel with input waveguide on left side of module 141 or equivalents); a chromatic dispersion device arranged downstream from the polychromatic light channel in an optical path and configured to split the polychromatic light beam from the polychromatic light channel into a plurality of monochromatic light beams; (Claim 29) wherein the light incident surface is provided with a transmissive grating (grating 36, 720, i.e. transmissive gratings or equivalents situated downstream in the light path from the input channel waveguide; Col. 2 ll. 28-33 for ex.); and a plurality of monochromatic light channels  arranged downstream from the chromatic dispersion device in the optical path and configured to respectively conduct the plurality of monochromatic light beams with different colors from the chromatic dispersion device; (Claim 35) wherein monochromatic light output surfaces are arranged on sides of the monochromatic light channels-6- facing towards the substrate or away from the substrate (since the channels are not claimed to be distinct and separate, the light paths along which the plurality of monochromatic light beams propagate inside 139/135, or 738/728/726/724/706/704/623 for ex. in combination or without the channels leading to photodiodes 702, Figs. 5-19. If the channels were claimed separate and distinct, Beguin ‘964 would be used to obviate separating the monochromatic dedicated channels from one polychromatic and unique channel. The main waveguide, i.e. polychromatic waveguide propagate light, in channel 141 for ex., in a  downward direction, i.e. away, from the horizontal directions of the light channels along channel 137/139), wherein monochromatic light output surfaces are respectively provided at output ends of the plurality of monochromatic light channels and configured to output the monochromatic light beams (the ends of the light channels before reaching couplers 38/714); and a measurement device opposite to the optical device, wherein the measurement device comprises a microfluidic channel and a plurality of light sensing units; the plurality of monochromatic light channels are arranged on one side of the microfluidic channel, the plurality of light sensing units are arranged on the other side of the microfluidic channel opposite to the plurality of monochromatic light channels; a light receiving surface of each light sensing unit faces a light output surface of one monochromatic light channel, and at least part of the microfluidic channel is arranged between light receiving surfaces of the plurality of light sensing units and light output surfaces of the plurality of monochromatic -3-light channels (the measurement device comprises a microfluidic channel 24/324A-C/624 and a plurality of light sensing units 28/702; the plurality of monochromatic light channels leading to OCs 38 are arranged on one side of the microfluidic channel; Fig. 2-20; the plurality of light sensing units are arranged on the other side of the microfluidic channel opposite to the plurality of monochromatic light channels (Figs. 1-2); a light receiving surface of each light sensing unit faces a light output surface of one monochromatic light channel. Input section of microfluidic 24 is located between the sections of the light channels between the light source, 30/130 for ex., and the ends the light channels in sections 139/135 for ex., and the input faces of sensing units 28/702); and wherein the polychromatic light channel, the chromatic dispersion device, the plurality of monochromatic-7- light channels, the microfluidic channel, and the plurality of light sensing units are arranged on a same substrate  (the whole system can be considered as arranged on substrate 22).
Santori does not teach expressly such that the monochromatic light beams outputted by the monochromatic light channels pass through the microfluidic channel to reach the light sensing units; and that the polychromatic light channel, the chromatic dispersion device, the plurality of monochromatic-7- light channels, the microfluidic channel, and the plurality of light sensing units are arranged in a same layer, even though, and as for the light beams passing through the microfluidic channel to reach the light sensing units, the Examiner is construing that each of the monochromatic light beams, before being dispersed, does pass through the microfluidic channel when present with the other light beams, and then is outputted by the monochromatic light channels after dispersion to reach the light sensing units, since nothing in the claim language clearly points to the fact that the monochromatic light beams emerge from the monochromatic light channels then pass through the microfluidic channel, to finally reach the light sensing units. Moreover, Fig. 4 displays multiple light channels emitting multiple light beams from multiple sources 330A-C, i.e. containing inherently monochromatic light beams within the polychromatic lights from the sources. These multiple light beams also pass through the microfluidic system (324A-C) before reaching sensors 328 A-C.
Moreover, and in a similar field of endeavor, Mossberg teaches integrated optical spectrometers incorporating diffractive elements with microfluidics (Abstract and Figs. 3-7) wherein the polychromatic light channel (321, 417 in slab, or 705 for ex.), the chromatic dispersion device (101-107, or 703 for ex.), the plurality of monochromatic-7- light channels (319, 709 for ex.), the microfluidic channel (421, 713 for ex.), and the plurality of light sensing units (215, 719) are arranged in a same layer (Figs. 3-7 and Col. 3 ll. 25-26, 39-42, Col. 12 l. 59 – Col. 13 l. 23, Col. 15 l. 47 – Col. 16 l. 20). (see also Packirisamy ‘1966 cited herein but not relied upon in this rejection).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Santori according to Mossberg’s suggestions so that the monochromatic light beams outputted by the monochromatic light channels pass through the microfluidic channel to reach the light sensing units; and that the polychromatic light channel, the chromatic dispersion device, the plurality of monochromatic-7- light channels, the microfluidic channel, and the plurality of light sensing units are arranged in a same layer, with the advantage of effectively integrating compact spectrometers.
As to claims  21, 24, 32, the combination of Santori and Mossberg teaches the apparatus of claim 14.
Moreover, Santori teaches wherein a substrate of the optical device is a first substrate (139), the measurement device further comprises a second substrate (22), and the plurality of light sensing units and the microfluidic channel are arranged on the second substrate (see Fig. 2); (claims 21/24) wherein the polychromatic light channel, the chromatic dispersion device, the plurality of monochromatic-7- light channels, the microfluidic channel, and the plurality of light sensing units are arranged on a same substrate (the whole system can be considered as arranged on substrate 22); (amended claim 32) the optical device further comprising a light source for emitting the polychromatic light beam, wherein the light incident surface is arranged to receive the polychromatic light beam from the light source (light source 30/130).  

7- Claim 22-23, 25-28, 30, 33-34 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Santori and Mossberg in view of Beguin (US Patent No. 6483964).

As to claims 22-23, 25-28, 30, 33-34, the combination of Santori and Mossberg teaches the spectral detection apparatus according to claim 14 and 21.
The combination does not teach expressly the details of the apparatus as in claims 22-23, 25-28, 30, 33-34.
However, Beguin, in the similar field of optical waveguides used for multiplexing/demultiplexing, teaches wherein the optical device further comprises: a first cladding layer (30B or 30A) on a first side surface of the polychromatic light channel, 20/30A on left side of module; and a second cladding layer (20); (Claim 23) wherein the second cladding layer is integrated with the substrate; on a second side surface of the polychromatic light channel (below 30A), wherein the second side surface is disposed opposite to the first side surface and closer to the substrate than the first side surface (Figs. 2-3), and wherein a refractive index of the first cladding layer and a refractive index of the second cladding layer are both less than a refractive index of the polychromatic light channel (since 20 is considered as core and for light propagation the claddings needs to present a smaller value refractive index than that of the core); (Claim 25) wherein each of the plurality of monochromatic light channels comprises a sub-optical waveguide (output part of waveguides 20/30A on right side of module); (Claim 26) wherein the polychromatic light channel, the chromatic dispersion device, and the plurality of monochromatic light channels are made of a same material (Abstract and Col. 4 ll. 15-23 for ex.); (claim 27) wherein the chromatic dispersion device comprises a reflective blazed grating (35’); (Claim 28) further comprising a reflective layer (36) disposed on a side of a grating surface of the reflective blazed grating away from a polychromatic light output surface of the polychromatic light channel (Col. 4 ll. 41-54); (amended Claims 30, 33) wherein a reflective bevel or a transmissive grating is provided in the first cladding layer or adjacent to the light incident surface, and the reflective bevel or the transmissive grating is located upstream from the light incident surface in-6- the optical path and configured to guide an incident light beam into the light incident surface (the input surface of 20/30A upstream of the optical path necessarily present a partial reflection as in any interface between two medias with different refractive indices); (amended Claim 34) wherein the light incident surface is arranged at a surface of the polychromatic light channel on a side away from the substrate (the input surface appears to be on the back side of Figs. 2-3 away from substrate 10), and the first cladding layer comprises a transmissive grating (35’), the transmissive grating arranged on a side of the light incident surface away from the substrate and configured to direct the light incident beam into the light incident surface (Figs. 2-3).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Santori and Mossberg according to Beguin’s suggestions so that wherein the optical device further comprises: a first cladding layer on a first side surface of the polychromatic light channel; and -4- a second cladding layer on a second side surface of the polychromatic light channel, wherein the second side surface is disposed opposite to the first side surface and closer to the substrate than the first side surface, and wherein a refractive index of the first cladding layer and a refractive index of the second cladding layer are both less than a refractive index of the polychromatic light channel, wherein the second cladding layer is integrated with the substrate; wherein each of the plurality of monochromatic light channels comprises a sub-optical waveguide; wherein the polychromatic light channel, the chromatic dispersion device, and the plurality of monochromatic light channels are made of a same material; wherein the chromatic dispersion device comprises a reflective blazed grating; further comprising a reflective layer disposed on a side of a grating surface of the reflective blazed grating away from a polychromatic light output surface of the polychromatic light channel; wherein a reflective bevel or a transmissive grating is provided in the first cladding layer, and the reflective bevel or the transmissive grating is located upstream from the light incident surface in the optical path and configured to guide an incident light beam into the light incident surface; wherein the polychromatic light channel comprises a reflective bevel adjacent to the light incident surface; wherein the light incident surface is arranged at a surface of the polychromatic light channel on a side away from the substrate, and the first cladding layer comprises a transmissive grating, the transmissive grating arranged on a side of the light incident surface away from the substrate and configured to direct the light incident beam into the light incident surface, with the advantage taught by Beguin of efficiently building grating based integrated optical components and waveguides (Col. 1 ll. 34-43).

8- Claim 31 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Santori and Beguin in view of Kopp (EP 2177938).

As to amended claim 31, the combination of Santori, Mossberg teaches the optical device according to claim 14.
	The combination of Santori, Mossberg and Beguin teaches the monochromatic light channels being separate (see rejection of claims 22-23).
	The combination does not teach expressly wherein the monochromatic light output surface of each monochromatic light channel is provided with mesh dots or an extraction grating for outputting one of the plurality of monochromatic light beams, even though Beguin suggests the possibility of using many components (Col. 5 ll. 48-52 for ex.).  
However, in a similar field of endeavor, Kopp teaches a structure and method for aligning fiber optics and/waveguides on an optical waveguide (Abstract and Figs. 1-8) wherein the monochromatic light output surface of each monochromatic light channel is provided with mesh dots or an extraction grating for outputting one of the plurality of monochromatic light beams (¶ 38).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Santori, Mossberg and Beguin according to Kopp’s suggestions so that wherein the monochromatic light output surface of each monochromatic light channel is provided with mesh dots or an extraction grating for outputting one of the plurality of monochromatic light beams, with the advantage taught by Kopp of efficient alignment with the external components (¶ 38).

Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886